Citation Nr: 0912305	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a higher initial rating for service-connected 
diabetes mellitus, evaluated as 20 percent disabling, for 
accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1966.  He died in February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Veteran filed a claim of service connection for diabetes 
mellitus in November 2003.  The claim was granted in March 
2004 and the service-connected diabetes mellitus was rated as 
20 percent disabling.  The Veteran filed a notice of 
disagreement in October 2004 and received a statement of the 
case in December 2004 and a supplemental statement of the 
case in November 2005.  The Veteran filed a formal appeal in 
November 2005.  Thus, an appeal was pending before the Board 
at the time of the Veteran's death.


FINDINGS OF FACT

1.  At the time of death, the Veteran was service connected 
for diabetes mellitus, rated as 20 percent disabling from 
November 10, 2002.

2.  The Veteran's service-connected diabetes mellitus 
required insulin and restricted diet; his diabetes did not 
require regulation of his activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus were not met from the 
date of award of service connection until the Veteran's 
death.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.155, 3.1000, 4.3, 
4.7, 4.119 (Diagnostic Code 7913) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2006 notice letter, the RO 
notified the appellant of the information and evidence needed 
to substantiate her claim.  By the May 2006 letter, the RO 
provided the appellant with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A list 
of the Veteran's service-connected disabilities was provided 
to the appellant by a January 2007 rating decision.  

The Board also finds that the May 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, although the RO 
notified the appellant that VA was responsible for obtaining 
relevant records from any Federal agency and that the RO 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, such as from a state, private 
treatment provider, or an employer, the appellant was also 
specifically told that accrued benefits claims are decided 
based on ratings, decisions or evidence in the file at the 
time of the Veteran's death.  Consequently, a remand of this 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran had previously 
identified the Salt Lake City VA Medical Center (VAMC) as a 
treatment provider.  Available records from that facility had 
been obtained and associated with the claims file.  
Additionally, in April 2005, the Veteran was afforded a VA 
examination, the report of which is of record.  Thus, VA has 
properly assisted the appellant in obtaining any relevant 
evidence.



II.  Analysis

In a February 2007 statement, the appellant contends that the 
Veteran became insulin dependent in either February 2005 or 
August 2005 and continued daily insulin treatment until his 
death in February 2006.  Thus, the appellant contends that a 
higher rating was warranted for the Veteran's service-
connected diabetes mellitus.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a claimant's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Here, the Veteran disagreed with the 
original rating assigned by a 2004 rating decision, which has 
now become the subject of an accrued benefits claim.  
Therefore, consideration must be given to the rating to be 
assigned (for accrued benefits purposes) since the effective 
date of award of service connection-November 10, 2002.  Id.  

Diabetes Mellitus is evaluated under Diagnostic Code 7913, 
under which:  a 100 percent rating is warranted when 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated; a 60 percent rating is 
warranted when requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated; a 40 percent rating is warranted when 
requiring insulin, restricted diet, and regulation of 
activities; and a 20 percent rating is warranted when 
requiring insulin and restricted diet, or, oral hypoglycemic 
agent and restricted diet.  38 C.F.R. § 4.119 (Diagnostic 
Code 7913).

Following the rating criteria, note (1) provides:  evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  

Note (2) provides:  when diabetes mellitus has been 
conclusively diagnosed, do not request a glucose tolerance 
test solely for rating purposes. 

A review of the Veteran's medical treatment records reveals 
that the Veteran was first diagnosed with diabetes mellitus 
in September 1998.  At that time, the Veteran was prescribed 
glipizide.  An April 2005 VA examination report indicates 
that the Veteran's diabetes continued to be treated with 
glipizide; however, a March 2005 treatment record from the 
Salt Lake City VAMC indicates that the Veteran's prescription 
was to be changed to insulin due to his recent heart failure 
and a July 2005 treatment record lists insulin as one of the 
Veteran's current medications.  In addition, a February 2005 
statement from the appellant indicates that the Veteran was 
receiving insulin for his diabetes mellitus while he was 
hospitalized for his heart condition.  Thus, it is clear that 
the Veteran required insulin for control of his diabetes.

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that medical evidence is required to 
support the regulation of activities criterion of a 40 
percent disability rating.  Camacho v. Nicholson, 21 Vet. 
App. 360, 364 (2007).  A review of the Veteran's treatment 
records reveals that, at no time did a medical treatment 
provider restrict the Veteran's activities for the purposes 
of controlling the Veteran's diabetes mellitus.  A February 
2005 surgery discharge report indicates that the Veteran had 
certain limitations placed on his activities due to the then-
recent coronary artery bypass surgery; however, his normal 
activities would be permitted to resume once he had recovered 
from the surgical procedure.  In fact, in a December 1998 
treatment record, it was noted that the Veteran was building 
his own home and the Veteran was not advised to limit, 
restrict, or otherwise regulate his activity.  

Based on the medical evidence of record, a 20 percent rating 
was appropriate at all periods of the Veteran's claim.  At 
all periods of the claim, the Veteran had his diet restricted 
and was prescribed either an oral hypoglycemic agent or 
insulin.  A higher rating was not warranted because at no 
point did the Veteran have his activity regulated by a 
medical professional.  Additionally, he did not have episodes 
of ketoacidosis or hypoglycemic reactions that required 
hospitalization or visits to a care provider, plus 
noncompensable complications.  Thus, a 20 percent rating was 
appropriate for all periods of the Veteran's claim and a 
higher rating was not warranted.  See 38 C.F.R. § 4.119 
(Diagnostic Code 7913).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's diabetes mellitus 
had reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for higher evaluation for diabetes mellitus for accrued 
benefits purposes must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial higher rating for diabetes mellitus, for accrued 
benefits purposes, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


